           Case 2:20-cv-00726-GMN-VCF Document 15 Filed 05/12/20 Page 1 of 2



1    David R. Wright (Admitted Pro Hac Vice)
        Utah Bar No. 05164
2       E-Mail: dwright@mabr.com
     Tyson K. Hottinger (Admitted Pro Hac Vice)
3       Utah Bar No. 13067
        E-Mail: thottinger@mabr.com
4    MASCHOFF BRENNAN
     111 South Main Street, Suite 600
5    Salt Lake City, Utah 84111
     Telephone: (801) 297-1850
6    Facsimile: (435) 252-1631

7    Richard F. Holley
        Nevada Bar No. 03077
8       E-Mail: rholley@nevadafirm.com
     HOLLEY DRIGGS
9    400 South Fourth Street, Suite 300
     Las Vegas, Nevada 89101
10   Telephone: (702) 791-0308
     Facsimile: (702) 791-1912
11
     Attorneys for Plaintiff ESC-TOY LTD.
12

13                               UNITED STATES DISTRICT COURT
14                                    DISTRICT OF NEVADA
15    ESC-TOY LTD., a Nevada corporation,            Case No. 2:20-cv-00726-GMN-VCF
16                  Plaintiff,                       STIPULATION TO EXTEND TIME
                                                      TO ANSWER OR OTHERWISE
17           v.                                         RESPOND TO COMPLAINT
18    SONY INTERACTIVE ENTERTAINMENT                         (First Request)
      LLC, a California limited liability company;
19    and INSOMNIAC GAMES, INC., a
      California corporation.
20

21                  Defendants.

22

23

24

25

26
27
           Case 2:20-cv-00726-GMN-VCF Document 15 Filed 05/12/20 Page 2 of 2



1           Plaintiff ESC-Toy Ltd., by and through its undersigned counsel of the law firm Maschoff
2    Brennan, and Defendants Sony Interactive Entertainment LLC and Insomniac Games, Inc.
3    (collectively, “Defendants”), by and through their undersigned counsel of the law firm Rimon
4    Law, hereby respectfully submit this Stipulation to Extend Time to Answer or Otherwise
5    Respond to Complaint (the “Stipulation”). The Stipulation is made in accordance with LR IA 6-1
6    and LR IA 6-2 of the Local Rules of the District of Nevada. This is the first request for an
7    extension of time to answer or otherwise respond to the Complaint. Defendants were served with
8    the Complaint on April 23, 2020. The extension is requested as Defendants’ counsel requires
9    additional time to retain local counsel and prepare a responsive pleading to the Complaint.
10          Upon agreement by and between the parties, the undersigned respectfully request this
11   Court grant an extension of time, up to and including June 12, 2020, for Defendants to answer or
12   otherwise respond to the Complaint.
13          Dated this 11th day of May 2020.
14    MASCHOFF BRENNAN                                    RIMON LAW
15     /s/ Tyson K. Hottinger                              /s/ Karineh Khachatourian
      David R. Wright                                     Karineh Khachatourian
16    Tyson K. Hottinger                                  2479 E. Bayshore Road, Suite 210
      111 South Main Street, Suite 600                    Palo Alto, California 94303
17    Salt Lake City, Utah 84111
                                                          Attorneys for Defendants
18    Richard F. Holley                                   (will comply with LR IA 11-2 within 14 days)
      Nevada Bar No. 03077
19    400 South Fourth Street, Third Floor
      Las Vegas, Nevada 89101
20    HOLLEY DRIGGS
21    Attorneys for Plaintiff
22                                                        ORDER
23
                                                          IT IS SO ORDERED:
24
                                                          ________________________________
25                                                        Cam Ferenbach
                                                          UNITED STATES MAGISTRATE JUDGE
26
                                                                 5-12-2020
27                                                        DATED: _______________



                                                      1
